DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The lead lines for the following reference characters should contact their corresponding structures: 6 (Fig. 1c), 2, 8, 7, 16 (Fig. 2a), 3, 7, 13, 2, 15, 11 (Fig. 3), 7, 9, 13 (Fig. 3a) and 6 (Fig. 4).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 10.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “7” has been used to designate two distinct thermo-function structures in each of Figs. 1, 1a, 1b, 1c, 3 and 4. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “11” has been used to designate two distinct support structures in each of Figs. 1, 1a, 1b, 1c, 3 and 4. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate two distinct tiers of the carbon-fiber reinforced plastics material in each of Figs. 1, 1a, 1b, 1c, 3 and 4. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate two distinct cover layers in Fig. 4.
Each distinct part, including modified parts, should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p)(4).  Note the following informalities:
The structures represented by reference characters 1, 3, 4, 7 and 9 in the embodiment shown in Fig. 1b are distinct from the structures represented by these same reference characters in the embodiment shown in Fig. 1a.
The structures represented by reference characters 1, 2, 3, 4, 7 and 9 in the embodiment shown in Fig. 1c are distinct from the structures represented by these same reference characters in the embodiment shown in Fig. 1a.
The structures represented by reference characters 1, 3 and 4 in the embodiment shown in Fig. 2 are distinct from the structures represented by these same reference characters in the embodiment shown in Fig. 1a.
The structures represented by reference characters 3 and 4 in the embodiment shown in Fig. 2a are distinct from the structures represented by these same reference characters in the embodiment shown in Fig. 1a.
The structures represented by reference characters 1, 3, 4 and 7 in the embodiment shown in Fig. 3 are distinct from the structures represented by these same reference characters in the embodiment shown in Fig. 1a.
The structures represented by reference characters 3, 4 and 7 in the embodiment shown in Fig. 3a are distinct from the structures represented by these same reference characters in the embodiment shown in Fig. 1a.
The structures represented by reference characters 1, 2, 3, 4 and 7 in the embodiment shown in Fig. 4 are distinct from the structures represented by these same reference characters in the embodiment shown in Fig. 1a.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 14-18 and 20-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sens et al. (WO 2016/168899 A1; hereinafter “Sens”; previously cited).
	Sens discloses a vehicle wheel 40 that is connectable to a brake system (paragraph [0045]), the vehicle wheel comprising: a wheel rim 44; and a wheel disk 46, wherein at least one of the wheel rim or the wheel disk includes a support structure comprised of fiber-reinforced plastic (paragraphs [0034] and [0083]), wherein on a side of the support structure that faces the brake system at least one of the wheel rim or the wheel disk includes a thermo-function structure (comprised of primer layer 16 and thermal protection layer 60) that in thermal terms is configured so as to be more conductive than the support structure (evident from paragraph [0078] which describes the thermo protection layer 60 being comprised of aluminum material which is known to be more conductive than the carbon fiber reinforced plastic material of the support structure described in at least paragraph [0034]), wherein the thermo-function structure extends such that thermal energy generated by the brake system is discharged from a first region (thermal exposure area 48) of at least one of the wheel rim or the wheel disk that is stressed in thermal terms due to the thermal energy into a second region (unlabeled area of wheel rim or wheel disk outside of the thermal exposure area labeled as 60 in Fig. 6 and 48 in Fig. 8) of at least one of the wheel rim or the wheel disk that is less stressed in thermal terms (evident from paragraphs [0078 and 0083-0085] and Figs. 6 and 8), wherein the thermo-function structure is configured to be highly thermally conductive (evident from paragraph [0078] which describes the thermal protection layer 60 of the thermo-function structure being comprised of aluminum material), wherein the thermo-function structure contains carbon fibers (the primer layer 16 of the thermo-function structure can comprise carbon fibers as described in paragraph [0081]), wherein the thermo-function structure is configured to be radiation-absorbing and radiation-emitting in an infrared wave range (evident from paragraphs [0078-0079] that the thermal protection layer 60 of the thermo-function structure is capable of being radiation-absorbing and radiation-emitting in an infrared wave range), wherein the thermo-function structure is configured as a real blackbody (evident from paragraphs [0078-0079] that the thermal protection layer 60 of the thermo-function structure being comprised of aluminum is capable of being a real blackbody), wherein the thermo-function structure is comprised of a fibrous woven fabric or a fibrous scrim (Fig. 7; paragraph [0080]), wherein the fibrous woven fabric and fibrous scrim is elastic (evident from paragraph [0080] that the woven fabric would have some degree of elasticity), wherein the thermo-function structure is a first thermo-function structure of the wheel rim (thermo-function structure on the thermal exposure area 48 positioned on the inside of the rim as shown in Fig. 8 and described in paragraphs [0084-0085]), the vehicle wheel comprising a second thermo-function structure (thermo-function structure on the thermal exposure area 48 positioned on the inner surface of the spokes and the shoulder of the hub as shown in Fig. 8 and described in paragraphs [0084-0085]) of the wheel disk, wherein the first and second thermo-function structures are connected (i.e., indirectly connected via annular portion 50 as shown in Fig. 8), wherein the first and second thermo-function structures have a cover layer (optional metallic top layer described in at least paragraphs [0031] and [0068]), at least in part, wherein the cover layer is configured to be infrared-radiation-permeable (evident from paragraph [0031]), wherein the thermo-function structure extends to or into a side of the wheel disk and/or the wheel rim that faces away from the brake system (evident from Fig. 8), wherein the thermo-function structure is connected to a thermally conducting component of the vehicle wheel (i.e., the carbon fiber plastic portions of the wheel not covered by the thermo-function structure are thermally conducting components), and wherein the thermo-function structure extends such that thermal energy generated by the brake system is substantially discharged from the first region into the second region (evident from paragraphs [0078 and 0083-0085] and Figs. 6 and 8).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sens in view of Shimoda (DE 102016210756 A1; newly cited).
	Sens fails to disclose the carbon fibers of its thermo-function structure containing pitch-based carbon fibers.
	Shimoda, however, teaches a wheel that comprises carbon fibers that can be in the form of pitch-based carbon fibers (note lines 27-28 on page 5 of the English language machine translation).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle wheel of Sens by utilizing pitch-based carbon fibers for its carbon fibers, such as taught by Shimoda, as a well-known carbon fiber material produced via a well-known method that would provide predictable material and physical properties, such as high strength.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617